—Appeal by defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered March 9, 1982, convicting him of two counts of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The stop of the automobile defendant was driving, along with the seizure of the gun which was in open view, was reasonable and proper (People v Singleton, 50 AD2d 939, affd 41 NY2d 402). Moreover, the statements defendant made were in response to legitimate, on-the-scene questioning and were not the product of custodial interrogation and thus were properly admitted into evidence (Miranda v Arizona, 384 US 436, 477-478). Defendant’s other contentions are either unpreserved or without merit. Ti-tone, J. P., Gibbons, Bracken and Weinstein, JJ., concur.